Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Tucker et al. (US Patent Application Publication 2013/0192615 A1) teaches: “a pod 70, for use with an electronic smoking device (figure 1), comprising: a tank 22 containing a liquid (seen in figure 2); the tank 22 having an inner tube 62 extending centrally through the tank 22, a first end of the inner tube 62 sealed to a heater coil housing 15; a heater coil 14 in the heater coil housing 15, the heater coil 14 around a wick 28 for moving liquid (seen in figure 2) from the tank 22 to the heater coil 14; and a mouthpiece 8 attached to the tank 22 and covering 69 the ring 69 of absorbent material (along 28)".
However, Tucker fails to provide, teach or suggest: a ring of absorbent material at a second end of the inner tube, the ring of absorbent material co-axial with the inner tube.
Claims 2-12 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 13, Tucker et al. (US Patent Application Publication 2013/0192615 A1) teaches: “a pod 70, for use with an electronic smoking device (figure 1), comprising: 
However, Tucker fails to provide, teach or suggest: a ring-shaped first absorbent material at a second end of the inner tube; and the absorbent material between the proximal wall and the mouthpiece.
Claims 14-20 are dependent on claim 13 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831